Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant filed an amendment on Feb 9, 2021, by cancelling the dependent claim 19, which was indicated allowable subject matter in the previous Non-Final Office Action, mailed Feb 2, 2021, and incorporating into an independent claim 1. Claims 1-4 and 6-18 are now allowed over the prior art. Humpa ‘915 or Hanlon ‘727 does not specifically teach or suggest that “the tongs are nestable with another pair of tongs, when in a position in which the first arm forms an angle with the second arm of about 180 degrees, such that the first and second protrusions of the tongs fit within corresponding openings of the second pair of tongs” in combination with other structural limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PAUL T CHIN/Primary Examiner, Art Unit 3652